NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 26, 2013*
                              Decided September 27, 2013

                                         Before

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD D. CUDAHY, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12-3892

JOSEPH DELGADO,                                   Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 10 C 1567
ROBERT POLK, et al.,
    Defendants-Appellees.                         Charles R. Norgle,
                                                  Judge.



                                       ORDER

       Joseph Delgado claims in this suit under 42 U.S.C. § 1983 and state law that the
Village of Burnham, Illinois, and seven village officials conspired to take his home by
prosecuting him in state court for multiple violations of the Village building code.



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12-3892                                                                            Page 2

Underlying all of Delgado’s claims is his allegation that Thomas Gunther, the armed
auxiliary police officer who issued the citations, was unqualified for his unpaid,
volunteer post and lacked the training necessary to identify building code violations.
Delgado received the citations in 2006. He sued in 2010.

        The district court dismissed the complaint against two of the defendants, both
Village attorneys, on the basis of prosecutorial immunity. The remaining defendants
then moved for summary judgment. According to the defendants, Gunther
photographed the exterior of the property in late 2006 and issued citations for trash in
the yard, a collapsed fence, a rotting roof, and general disrepair. (Gunther had been
arrested in May 2006 after deputy sheriffs searched his home and found a cache of
counterfeit police badges; he remained on Burnham’s police force for another year.) The
village prosecuted the violations in state court and, as part of the proceedings, hired a
building inspector who entered the building with Delgado’s permission. The defendants
submitted a copy of the state court’s decision finding that the inspector’s investigation
had substantiated each citation and declaring Delgado’s property to be a public
nuisance and uninhabitable. After Delgado failed to respond to the defendants’ motion
for summary judgment, the district court adopted the defendants’ statement of material
facts, see N.D. ILL. R. 56.1(b)(3)(C); Parra v. Neal, 614 F.3d 635, 636 (7th Cir. 2010), and
granted their motion.

       On appeal Delgado simply repeats his allegation that Gunther was not qualified
to work as an auxiliary police officer, and he draws our attention to five other federal
lawsuits claiming that on different occasions, while armed and driving a police car,
Gunther stopped and arrested motorists without probable cause. (All five suits
eventually settled without a determination of liability.) The defendants respond that
Delgado’s brief fails to develop any argument that the district court committed error.
See FED. R. APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

        The most that can be teased from Delgado’s brief is his contention that
correspondence in the record from police training boards in Illinois and Indiana
establish a dispute of material fact concerning the adequacy of Gunther’s training. These
records suggest that Gunther never received the 40 hours of safety training required
before an auxiliary police officer can carry a firearm. See 65 ILCS 5/3.1-30-20(b); 50 ILCS
710/2(b). The defendants have never asserted otherwise, but Delgado does not explain
how Gunther’s competence to carry a gun is relevant to this lawsuit. To show
negligence Delgado must establish that he suffered an injury caused by Gunther’s lack
of training. See Doe v. Brouillette, 906 N.E.2d 105, 115 (Ill. App. Ct. 2009) (explaining that
No. 12-3892                                                                           Page 3

plaintiff must show that employee’s particular unfitness for job harmed plaintiff);
Platson v. NSM, America, Inc., 748 N.E.2d 1278, 1284 (Ill. App. Ct. 2001) (same). And to
show liability on a failure-to-train theory under § 1983 he had to prove deliberate
indifference (a standard higher than negligence). See City of Canton, Ohio v. Harris, 489
U.S. 378, 388 (1989); Hollins v. City of Milwaukee, 574 F.3d 822, 827 (7th Cir. 2009).
Delgado, though, never even alleged that he suffered injury caused by Gunther
carrying a gun.

       In any event, Gunther’s qualifications (indeed the lawfulness of his actions)
cannot make a difference in this litigation. Delgado sued 4 years after receiving the
citations, so his claims are barred by the 2-year statute of limitations applicable to § 1983
claims arising in Illinois, see Wallace v. Kato, 549 U.S. 384, 387 (2007); Ray v. Maher, 662
F.3d 770, 772–73 (7th Cir. 2011), and by the 1-year statute of limitations governing state-
law claims against a municipality and its employees, see 745 ILCS 10/8-101(a); Williams
v. Lampe, 399 F.3d 867, 870 (7th Cir. 2005). Whatever the possible merit to Delgado’s
allegations, his delay in pursuing them precludes relief.

                                                                               AFFIRMED.